Citation Nr: 0301455	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Manila, Philippines, VA 
Regional Office (RO), which found that the appellant's 
spouse, who died in June 1996, had no recognized military 
service with the Armed Forces of the United States, and 
thus, the appellant was not eligible for VA benefits.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for review 
of the issue on appeal.

2.  The United States National Personnel Records Center 
(NPRC) certified that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the threshold requirement for 
eligibility for VA benefits. 38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 
3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, there was a 
significant change in the law. Specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA) which, among other things, 
redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002),

The law also eliminated the concept of well-groundedness 
and is applicable to all claims filed on or after the date 
of enactment or those filed before the date of enactment 
but not yet final as of that date.  More recently, new 
regulations were adopted to implement the VCAA.  See 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The Board has reviewed the facts of this case in light of 
the new VCAA regulations. In this case, the Board is 
satisfied that VA has made all reasonable efforts to 
assist the appellant in the development of her claim and 
has notified her of the information and evidence necessary 
to substantiate her claim.

With regard to VA's duty to notify, the Board concludes 
that the discussions in the RO's December 2000 letter of 
denial; the August 2001 Statement of the Case; and other 
letters sent to the appellant have informed her adequately 
of the information and evidence needed to substantiate her 
claim and the applicable regulations.

With regard to VA's duty to assist, the Board also finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for equitable resolution of 
the issue on appeal has been obtained.  Specifically, the 
RO has attempted to verify the appellant's spouse's 
alleged service by requesting certification from NPRC, 
providing two possible spelling variations of his name.


Legal Criteria.  As a threshold matter, one claiming 
entitlement to VA benefits must qualify as a claimant by 
submitting evidence of service and character of discharge. 
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  The issue 
presented in this case is one of status - that is, whether 
the appellant's spouse was a "veteran" as that term is 
defined by statute for VA purposes.  A "veteran" is 
defined as a "person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  For 
purposes of determining entitlement to VA benefits, 
"service" is deemed to include a variety of Philippine 
military service.  38 C.F.R. § 3.8.  However, such service 
is deemed to be "active service" only when certified by 
the Armed Forces of the United States as follows:

For a Regular Philippine Scout or a 
member of one of the regular components 
of the Philippine Common-wealth Army 
while serving with Armed Forces of the 
United States, the period of active 
service will be from the date certified 
by the Armed Forces as the date of 
enlistment or date of report for active 
duty whichever is later to date of 
release from active duty, discharge, 
death, or in the case of a member of 
the Philippine Commonwealth Army, June 
30, 1946, whichever was earlier.

38 C.F.R. § 3.9(a).  The active service of members of the 
irregular forces guerrilla will be the period certified by 
the service department.  38 C.F.R. § 3.9(d).  "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service 
department, if the evidence meets the following 
conditions: (1) the evidence is a document issued by the 
service department and, (2) the document contains needed 
information as to length, time, and character of service, 
and (3) in the opinion of the Department of Veterans 
Affairs, the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part:  "When a 
claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
paragraph (a) of this section, VA shall request 
verification of service from the service department."  A 
service department finding as to the fact of service in 
the United States Armed Forces is binding upon VA for 
purposes of establishing entitlement to benefits.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); see also Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997) (for purposes of 
VA benefits, "Philippine veterans are not eligible for 
veterans' benefits unless a United States service 
department documents or certifies their service.")


Background and Analysis.  The appellant contends that she 
is eligible for VA benefits based on her spouse's military 
service in the Philippines during World War II.  In 
support of her claim, she submitted a Certification from 
the Office of the Adjutant General of the Armed Forces of 
the Philippines.  According to this certification, the 
appellant's deceased spouse served with the Commonwealth 
Army of the Philippines and was inducted into the United 
States Armed Forces in the Far East (USAFFE) from November 
1941 to June 1946.  She asserts that he died from wounds 
sustained in Bataan from 1941 to 1942.  

Pursuant to 38 C.F.R. § 3.203, the RO attempted to verify 
her spouse's alleged service by requesting certification 
from the National Personnel Records Center (NPRC).  In 
October 2000, the NPRC notified the RO that the 
appellant's spouse had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  Similarly, a May 2001 response from NPRC 
indicates a "negative certification" for the appellant's 
spouse.

In regard to the documents the appellant has submitted in 
support of her claim, the Board finds that, because those 
documents do not comport with the requirements of 38 
C.F.R. § 3.203(a), as set forth above, such evidence is 
not competent to establish that the appellant's spouse had 
active military service with the United States Armed 
Services. 

To reiterate, under VA regulations, Philippine veterans 
are not eligible for VA benefits unless a United States 
service department documents or certifies their service.  
See 38 C.F.R. §§ 3.9, 3.203 (2002).  Moreover, the United 
States Court of Appeals for Veterans Claims has held that 
"VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department 
verification, that a particular individual served in the 
U.S. Armed Forces."  Duro, 2 Vet. App. at 532; Soria, 118 
F.3d at 749.  In addition, the Board notes that "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces."  Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).

On the basis of the evidence in this matter, there is no 
demonstration of qualifying military service by the 
appellant's spouse.  Inasmuch as the United States service 
department's certification of her spouse's service is 
binding on VA, the Board concludes that the appellant's 
spouse is not considered a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, the appellant's 
claim for entitlement to VA benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Because the appellant has submitted no competent 
service department documents in support of her claim, or 
any further information different from that previously 
submitted to NPRC that would warrant a request for re-
certification, see Sarmiento v. Brown, 7 Vet. App. 80 
(1994), the Board finds that VA has fulfilled its duty 
under 38 C.F.R. § 3.203(c).


ORDER

As the appellant's spouse did not have recognized military 
service, the benefit sought by the appellant on appeal is 
denied.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

